Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Viggle Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 22, 2016 WOLVERINE ASSET MANAGEMENT, LLC By: /s/ Christopher L. Gust Name: Christopher L. Gust Title: Chief Investment Officer WOLVERINE TRADING, LLC By: Wolverine Holdings, L.P., Sole Member and Manager By: /s/ Christopher L. Gust Name: Christopher L. Gust Title: Managing Director WOLVERINE HOLDINGS, L.P. By: /s/ Christopher L. Gust Name: Christopher L. Gust Title: Managing Director WOLVERINE TRADING PARTNERS, INC. By: /s/ Christopher L. Gust Name: Christopher L. Gust Title: Authorized signatory By: /s/ Christopher L. Gust Name: Christopher L. Gust By: /s/ Robert R. Bellick Name: Robert R. Bellick
